NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4555-15T4


PMG NEW JERSEY II, LLC,

        Plaintiff-Appellant,

v.

82 ISELIN, LLC and ZONING
BOARD OF ADJUSTMENT OF THE
TOWNSHIP OF WOODBRIDGE,

     Defendants-Appellants.
______________________________

              Argued March 12, 2018 – Decided July 17, 2018

              Before Judges Accurso, O'Connor and Vernoia.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex County, Docket No.
              L-4281-15.

              R.S. Gasiorowski argued the cause for
              appellant (Gasiorowski and Holobinko,
              attorneys; R.S. Gasiorowski, on the briefs).

              James M. Turteltaub argued the cause for
              respondent 82 Iselin, LLC (Carlin & Ward,
              PC, attorneys; James M. Turtletaub and Scott
              A. Heiart, of counsel and on the brief).

              Timothy M. Casey argued the cause for
              respondent Zoning Board of Adjustment of the
              Township of Woodbridge (Russo & Casey,
              attorneys; Timothy M. Casey, on the brief).
PER CURIAM

     In this prerogative writs action, plaintiff PMG New Jersey

II, LLC appeals from a May 23, 2016 order dismissing its

complaint and affirming defendant Woodbridge Township's Zoning

Board of Adjustment's (Board) resolution granting approval of

defendant 82 Iselin, LLC's1 preliminary and final major site plan

to redevelop its property, as well as associated use and bulk

variances.    We affirm.

     Plaintiff and defendant own adjoining property at the

Iselin Service Area, which is just off of the Garden State

Parkway (parkway).    Both parties' properties are accessible from

only the parkway.    On plaintiff's property is an Exxon gas

station with six gas pumps covered by a canopy, and a 2,748

square foot building that houses a mini-mart and a Subway

restaurant.

     On defendant's property is a Shell gas station with four

gas pumps covered with a canopy; there has been a gas station on

defendant's property for over sixty years.    There is also a

1,610 square foot vacant building, which was previously used to

repair cars.




1
   Although the Board is also a defendant, for simplicity we
refer to 82 Iselin, LLC as defendant.
                                2
                                                           A-4555-15T4
    Defendant's application seeks approval for redevelopment of

its property by demolishing the existing improvements and

putting in a gasoline fueling station with six pumps covered by

a canopy, the same size as plaintiff's fueling station.      In

addition, defendant seeks to replace the empty garage with a

2,450 square foot building, which would house a mini-mart and a

Dunkin' Donuts with drive-through capacity.   The proposed

building is 300 feet smaller than the building plaintiff uses to

house its mini-mart and Subway.

    At the time of defendant's application, both parties'

properties were in the residential zone.   The conditional uses

permitted in this zone at that time did not include those in

which plaintiff and defendant engage on their properties, hence

defendant's request for the use variances.    After a lengthy

public hearing, the Board unanimously voted to approve

defendant's application and the variances it requested, although

with some conditions, and subsequently issued a twenty-three

page resolution explaining its decision.

    Plaintiff filed a complaint in lieu of prerogative writs

challenging the resolution.   After a hearing, Judge Douglas J.

Wolfson dismissed the complaint.   In his oral opinion, he

determined the Board's factual findings were supported by the

record and, among other things, found:
                                3
                                                          A-4555-15T4
[T]here were more than adequate special
reasons here. Not only is this property
particularly suited for this type of . . .
commercial use, it had been a gas station
for . . . 60 years. It's really the only
thing that this use can – that the property
can be used for, accessible only to the
Parkway and not accessible through the
[nearby] residential neighborhood. . . .

I'm satisfied that the property was,
therefore, particularly suited for the uses
that were proposed and that the evidence was
ample in the record which [the Board] could
accept. . . .

I'm also satisfied that in conjunction with
that . . . the attempt to modernize
[defendant's property], upgrade it, make it
safer, make it more aesthetically pleasing,
enhancing the buffering, putting up the
fence, doing all those things, are also
positives that weigh into the factor of
whether and to the extent special reasons
can be established.

And, . . . I'm satisfied that yet another
special reason is . . . [the] lack of
reasonable adaptability of the property for
the purposes for which it is permitted. . . .

With regard to the negative criteria, the
testimony is ample and sufficient from the
expert planner of the applicant that there
was no substantial detriment to the public
good, the public at large, or the area.
There's adequate buffering. There's the
addition of sound [proof] fencing. There is
modernization. There is no access to the
site from the residential neighborhood.
There is virtually zero impact to the
residential areas in question.   So, the
first prong in the negative – negative
criteria is not a problem.

                     4
                                                A-4555-15T4
         With regard to the second prong under Medici
         [v. BPR Co., 107 N.J. 1, 21 (1987)], the
         enhanced criteria, I'm satisfied it does not
         apply under Eagle Group [of Princeton v.
         Zoning Bd. of Adjustment of Hamilton Tp.,
         274 N.J. Super. 551, 564 (App. Div. 1994),]
         because it would be "jarringly anomalous" to
         require that kind of reconciliation of an
         ordinance or master plan which is out of
         date, out of touch with, and not reasonably
         adaptable for the purposes for which the
         property was zoned in the first place.

         But even if that were not true, I think it's
         sufficient[ly] reconcilable, given the fact
         that the ordinance itself is a mixed
         ordinance. It isn't purely residential.
         It's not purely office. And that the master
         plan does encourage commercial uses on the
         main – main highways, which the Parkway is.

         So I'm satisfied under all those
         circumstances that the decision of the Board
         adequately supports – is adequately
         supported by the record. . . . And I cannot
         conclude that the decision of the Board,
         based on all those circumstances and the
         facts that are accepted as true, which I am
         required to presume to be valid, was
         arbitrary, capricious and unreasonable.

         Therefore, the decision of the Board is
         sustained.

    In the May 23, 2016 order from which plaintiff appeals, the

judge added to some of the above findings, noting:

         4. The record had sufficient evidence to
         support the Board's findings that
         development of the Subject Property in
         accordance with the zoning was not
         reasonably adaptable and would therefore
         cause a hardship on the Applicant and to

                               5
                                                        A-4555-15T4
         establish the requisite special reasons to
         approve the application;

         5. The record had sufficient evidence to
         support the Board's finding that the
         Applicant provided sufficient evidence to
         demonstrate the application satisfied both
         prongs of the negative criteria to approve
         the application, even though Medici's
         enhanced burden was not applicable pursuant
         to the Eagle Rock case. . . .

    On appeal, plaintiff's principal contentions are there was

insufficient evidence to support the Board's approval of the "D"

variances, see N.J.S.A. 40:55D-70(d), and some of the setback

"C" variances, see N.J.S.A. 40:55D-70(c), and that the Board's

approval of the application constituted impermissible rezoning.

    We have considered all of plaintiff's arguments and

determined they are without sufficient merit to warrant

discussion in a written opinion, see R. 2:11-3(e)(1)(E), and

affirm substantially for reasons set forth in Judge Wolfson's

oral opinion and in the May 23, 2016 order.   In addition, we

make the following observation.

    After the trial court issued its decision, both plaintiff's

and defendant's properties were rezoned from R-6 residential to

highway business B-3 zone.   Under the applicable ordinance, a B-

3 highway business zone is designed "to provide areas for retail

sales and services to accommodate the traveling public; . . .

and to provide highway-oriented commercial uses in the proper
                                6
                                                          A-4555-15T4
location."   WOODBRIDGE TWP., N.J., CODE ch. 150 art. 3, § 150-

35(A) (2009).   The permitted principal uses in this zone include

"drive-through, fast-food and take-out restaurant[s.]"

WOODBRIDGE TWP., N.J., CODE ch. 150 art. 3, § 150-35(C)(1)

(2009).

    Because defendant no longer requires a use variance to

construct a Dunkin' Donuts, plaintiff's challenge to the Board's

decision to grant a variance for such proposed use is thus moot.

See Jai Sai Ram, LLC v. Planning/Zoning Bd. of the Borough of S.

Toms River & Wawa, Inc., 446 N.J. Super. 338, 345 (App. Div.),

certif. denied, 228 N.J. 69 (2016).

    Affirmed.




                                7
                                                         A-4555-15T4